Citation Nr: 1134191	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-02 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether there is new and material evidence to reopen a claim for service connection for residuals of dental trauma for treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to November 1994.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida - which, in relevant part, denied the Veteran's claim for service connection for a dental condition for treatment purposes, including considering whether this condition was the result of dental trauma.

In January 2010, the Board remanded this claim to the RO via the Appeals Management Center (AMC) for further development and consideration, including especially to try and obtain the Veteran's DD Form 214 and additional service treatment records (STRs) from the National Personnel Records Center (NPRC), which is a military records repository.  The remand also was to try and obtain any outstanding private treatment records, including especially from P.F., M.D., and any other facility from which the Veteran had received dental treatment related to his bridge.

The claim, however, requires still further development before being decided, so the Board again is remanding the claim to the RO via the AMC.


REMAND

The RO in Winston-Salem, North Carolina, initially considered and denied the Veteran's claim for service connection for a dental disability in March 1996 as not well grounded.  That initial decision included considering whether his dental condition was the result of dental trauma during his military service.  He did not appeal that decision initially considering and denying his claim, so that decision is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.202, 20.302, 20.1103 (2010).

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted on November 9, 2000 eliminated the concept of a well-grounded claim and redefined VA's obligations with respect to its duties to notify and assist a claimant.  The VCAA was codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and the implementing regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  If a denial or dismissal of an issue became final and binding from July 14, 1999 to November 9, 2000, and the issue was denied because the claim was not well grounded, VA must, upon request of the claimant or upon the motion of the Secretary of VA, readjudicate the claim "as if the denial or dismissal had not been made."  See VAOPGCPREC 03-2001 (January 22, 2001).

Here, though, the RO's prior March 1996 denial of the claim was before this July 14, 1999 to November 9, 2000 window requiring reconsideration of the claim.  Consequently, there has to be new and material evidence since that March 1996 decision to warrant reopening this claim and readjudicating it on its underlying merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The St. Petersburg RO's more recent April 2005 decision, however, instead considered the claim on its underlying merits, without first considering the prior, final and binding, March 1996 decision that already had considered and denied this claim.  So there was no initial determination as to whether new and material evidence had been submitted to reopen this claim.  In January 2010, the Board remanded the claim for additional development and only noted in passing that there had been a prior denial of this claim in March 1996 that was not appealed.

When, as here, a claim has been previously considered and denied, and the Veteran did not timely appeal the earlier decision, the Board has jurisdictional responsibility to first determine whether there is new and material evidence since the prior decision to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).


If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claim is neither required nor permitted.  See Butler v. Brown, 9 Vet. App. 167, 171 (1996); Wakeford v. Brown, 8 Vet. App. 237 (1995) (indicating VA had failed to comply with its own regulations by ignoring the preliminary issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

Since the RO has not considered this threshold preliminary issue of whether there is new and material evidence to reopen this claim, the Veteran has not received the type of VCAA notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and any applicable legal precedent.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In his May 2005 notice of disagreement (NOD), the Veteran alleged that in 1975, while stationed in Scholdfield Barracks, Hawaii, with the 25th Infantry Division, it was determined he needed a dental bridge.  He said the bridge was put in sometime between 1975 and 1976 in Hawaii, and that some of his teeth were filed down in order to place (fit) the permanent bridge.  He then goes on to note that, due to the bridge all of his bottom teeth have been reduced in size, leaving nerves exposed causing pain, discomfort, and difficulty in biting and eating.

In his more recent January 2006 substantive appeal (on VA Form 9), the Veteran said that treatment during service in 1975-76 while stationed at Scholdfield Barracks, Hawaii, was for dental trauma, and that he is only requesting service connection for the consequent residuals for treatment purposes.

Both in his NOD and substantive appeal (on VA Form 9), the Veteran also contended that VA should have scheduled a dental evaluation or examination before deciding his claim in April 2005.  Since, however, there was a prior final and binding denial of this claim in March 1996, there has to be new and material evidence since that earlier decision to reopen this claim before he would be entitled to a VA examination concerning this claim.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).

But having said that, a claim for service connection is also considered a claim for VA outpatient dental treatment - especially when, as here, the Veteran expressly has clarified that this is the sole reason and basis for his claim.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).

The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth in 38 C.F.R. § 3.381.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a), 17.161 (2010).

Service connection for compensation purposes only can be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2010), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.
Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma.  38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition without the usual restrictions of timely application and one-time treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(c) (Class II(a) eligibility).

Therapeutic and restorative dental treatment, for example, fillings, bridges, and extractions, almost always involves physical impact of the teeth.  The intended effect of dental treatment performed in service, including extractions of teeth, is not considered dental "trauma" as the term is defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 17.123(c)).  See also 38 U.S.C.A. § 7104(c) (2008); Smith v. West, 11 Vet. App. 134 (1998).  To have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

It is unclear from the wording of his NOD and substantive appeal (VA Form 9) whether the Veteran is alleging injury to his teeth outside of the normal course of the dental treatment he reportedly received while in service, in 1975 and 1976, involving the fitting of his bridge.  In other words, it is unclear whether he is claiming he sustained blunt force dental trauma to his teeth that necessitated the fitting of that bridge or whether, instead, he considers the fitting of that bridge, itself, tantamount to dental trauma.  Only if he sustained actual dental trauma, meaning outside the course of that treatment in service when his bridge was fitted, would he in turn be eligible for Class II(a) VA outpatient dental treatment.  To reopen his claim and warrant further consideration of it on its underlying merits, he therefore needs to identify or submit evidence tending to establish this fact.


His NOD and substantive appeal (VA Form 9) allege the RO did not consider all of his STRs - in particular, those concerning the dental treatment he received during service in 1975 and 1976, only instead his STRs since 1977.  And this is one of the reasons the Board remanded his claim in January 2010.  But the NPRC since has clarified that it has no additional STRs concerning this Veteran, and the AMC's Remand and Rating Development Team made note of this in the November 2010 supplemental statement of the case (SSOC).  The STRs appear to be complete, so include records from the 1975-76 timeframe in question, but do not show indication of external, sudden force injury, such as trauma to the teeth or jaw of the type contemplated to establish Class II(a) eligibility.  The Veteran thus still needs to establish he sustained this type of dental injury during his military service to warrant reopening his claim and reconsidering it on its underlying merits.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim", in 38 C.F.R. § 3.156, as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  Moreover, in Shade, the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See Shade, 24 Vet. App. at 117.


Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In particular, this additional notice letter must describe the requirements for establishing his entitlement to service connection for residuals of dental trauma, for purposes of receiving VA outpatient dental treatment, and must discuss what would constitute new and material evidence to reopen this claim and, in the process, must describe what evidence would be necessary to substantiate the elements required to establish service connection for treatment purposes that were found insufficient in the previous denial of this claim in March 1996.  See Kent, supra.

To this end, he should be apprised of the reasons and bases for the prior March 1996 denial of this claim, so he will have the opportunity, in response, to provide the type of evidence and information needed to overcome these prior shortcomings.  This also includes apprising him of the applicable statutes and regulations, both regarding the finality of the decision denying this claim previously (and the resultant need to have new and material evidence since that decision) and of those for establishing his underlying entitlement service connection for residuals of dental trauma for treatment purposes.


2.  After giving him time to respond to this additional notice, determine whether there is new and material evidence to reopen this previously denied, unappealed, claim.  There has to be this initial determination before readjudicating this claim on its underlying merits.  If this claim is not granted to his satisfaction, send him and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


